Citation Nr: 0001282	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to special monthly compensation benefits based 
on the need for regular aid and attendance. 

2.  Entitlement to special monthly compensation at the 
housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from February 1957 to February 
1977, as well as service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Phoenix, Arizona, Regional Office (RO).  

In a March 1997 rating decision the RO denied the claim of 
entitlement to special monthly compensation benefits based on 
the need for aid and attendance, and discontinued housebound 
benefits pursuant to 38 U.S.C.A. § 1114(s) that had been in 
effect from December 30, 1996 through January 31, 1997.  


FINDINGS OF FACT

1.  The veteran is service connected and in receipt of a 50 
percent disability evaluation for post-operative left hip 
replacement with arthritis; a 50 percent disability 
evaluation for post-operative right hip replacement with 
arthritis; a 40 percent evaluation for lumbosacral strain 
with degenerative arthritis; a 30 percent evaluation for 
degenerative arthritis of the cervical spine; 10 percent 
evaluations for hypertension, left and right carpal tunnel 
syndrome, chronic sinusitis; and noncompensable disability 
evaluations for bilateral hearing loss, postoperative 
tonsillitis, and degenerative arthritis of the thoracic 
spine, left elbow, right elbow (post-operative), right hand, 
and left hand.  His combined service connected schedular 
disability evaluation is 100 percent, which has been in 
effect since September 1988.  

2.  The veteran's service connected disabilities interfere 
with his ability to bathe and dress or undress himself, and 
necessitate assistance on a regular basis.  

3.  The veteran does not have a single permanent disability 
rated at 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person due to service connected disabilities have been met.  
38 U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. §§ 
3.350(b), 3.352(a) (1999).  

2.  The criteria for entitlement to special monthly 
compensation at the housebound rate have not been met.  38 
U.S.C.A. §§  1114(s), 5107(West 1991); 38 C.F.R. § 3.350(i) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).

The veteran is in receipt of a 50 percent disability 
evaluation for post-operative left hip replacement with 
arthritis; a 50 percent disability evaluation for post-
operative right hip replacement with arthritis; a 40 percent 
evaluation for lumbosacral strain with degenerative 
arthritis; a 30 percent evaluation for degenerative arthritis 
of the cervical spine; 10 percent evaluations for 
hypertension, left and right carpal tunnel syndrome, chronic 
sinusitis; and noncompensable disability evaluations for 
bilateral hearing loss, postoperative tonsillitis, and 
degenerative arthritis of the thoracic spine, left elbow, 
right elbow (post-operative), right hand, and left hand.  His 
combined service connected.  His combined service connected 
schedular disability evaluation is 100 percent which has been 
effective since September 1988.  The veteran was entitled to 
special monthly compensation at the housebound rate pursuant 
to 38 U.S.C.A. § 1114(s) from December 30, 1996 through 
January 31, 1997.  The housebound rate was discontinued since 
a 100 percent disability evaluation was no longer in 
existence due to adjudication in the March 1997 rating 
decision.  

A review of the record shows that the veteran has had 
multiple chronic physical disorders for many years.  Clinical 
records dated in 1995 and 1996, from a military medical 
facility, reveal that the veteran received treatment for 
complaints of cervical and low back pain with pain radiating 
into the upper and lower extremities along with left upper 
extremity numbness and weakness.  In August 1996 a private 
physician indicated that the veteran's severe lumbar stenosis 
and cervical arthritis had been treated with epidural 
injections.  In September 1996 the same physician reported 
that the veteran was employed at a job that entailed 
significant bending and lifting, that had the effect of 
aggravating his pain.  As a result the veteran was reportedly 
only 50 to 75 percent productive on his job.  The physician 
recommended cessation of the activity.  

A VA Aid and Attendance examination was performed in October 
1996.  It was reported that the veteran was 5 feet 11 inches 
and that he weighed 274 pounds.  The veteran was described as 
seriously obese.  He complained of low back and cervical 
pain.  The physical examination revealed that range of motion 
of the cervical spine was to only 10 degrees in each 
direction.  The veteran was tearful performing the movements 
due to pain.  He reported a numbing sensation in the left 
upper extremity.  Grip strength in the left hand was 1 plus 
and there was decreased left upper extremity strength.  
Muscle spasms were reported over the left cervical trapezius 
and paracervical muscles and over the right side of the neck.  
It was reported that the veteran had severe difficulty 
getting on and off the examination table.  Range of motion 
studies of the lumbar spine revealed that forward flexion was 
to 30 degrees, backward extension was to 10 degrees, left and 
right lateral flexion were to 20 degrees; lateral rotation 
was to 25 degrees each (side).  It was reported that straight 
leg raising was to 25 degrees each (leg).  Severe pain was 
noted objectively.  A fixed deformity was reported.  

The examiner reported that the veteran was able to feed 
himself and go to the restroom by himself.  He was unable to 
drive by himself due to neck pain.  The veteran reported that 
if needed, he was able to cook a very light meal by himself, 
but he could not bend to reach items in the refrigerator.  
The veteran's spouse helped with his bath, and dressing and 
undressing himself.  She definitely had to place socks, 
shoes, and pants on the veteran.  It was reported that the 
veteran required a higher level of aid and assistance without 
which he might end up in a nursing home or hospital.  It was 
mentioned that the veteran should be encouraged to perform 
his self care as much as possible, but under supervision.  

VA hospital records show that in December 1996 the veteran 
underwent an L1 through L5 decompression laminectomy and 
medial facetectomy.  It was reported that the veteran 
presented wheelchair bound and reportedly he had been so for 
quite some time.  In February 1997 military facility clinical 
records show that the veteran was well, status post L1-L5 
surgery.  The veteran ambulated with a cane.  In May 1997 it 
was reported that X-rays revealed bone resorption around both 
hip arthroplasties.  

A VA Aid and Attendance medical examination was performed in 
August 1997.  A physician other than the one who performed 
the same examination in October 1996 performed the 
examination.  The veteran's history of neck and back pain, 
and dysfunction were reported.  It was revealed that the 
veteran was at home following bilateral hip replacement 
surgery.  At his home he was able to walk with a cane, tend 
to his personal hygiene, and transfer from a wheelchair to 
his bed to a toilet.  The veteran had a hospital bed.  He was 
unable to lace his shoes and his spouse had to help him dress 
unless he had a pullover shirt.  

The veteran entered the examination pushing himself in a 
wheelchair.  He had a cane.  The veteran was able to stand, 
but he could not hop on either foot.  He could not heel or 
toe walk.  He was able to stand on his heels and partially 
squat and rise.  He was able to bend to his knees.  The 
impression was postoperative bilateral total hip replacement; 
cervical stenosis, inoperable; postoperative lumbar stenosis 
surgery, failed.  The examiner commented that the veteran 
needed help at home because of weakness, pain, fatigability 
and incoordination stemming from spinal stenosis and total 
hip replacements.  It was stated that if he did not have help 
he would probably be in a nursing home.  

In an unsigned VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Aid and Attendance, dated in 
August 1997, the veteran complained of spinal stenosis, and 
failed back syndrome.  The veteran's gait was described as 
antalgic.  It was reported that he had pain, weakness, and 
numbness of the arms and hands.  The veteran was unable to 
hop.  He had back pain that radiated into his right leg.  He 
walked with a limp on the right.  He was able to without 
assistance 1/2 block.  With respect to his ability to leave his 
home it was reported, "ad lib with wife."  It was reported 
that the veteran used a cane to ambulate.  It was 
specifically indicated that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran required hospital, nursing home or other 
institutional care.   


Analysis

Entitlement to additional special monthly compensation to the 
level 38 U.S.C.A.  § 1114(l), essentially requires that a 
veterans service-connected disabilities necessitate the need 
for regular aid and attendance of another person for 
necessary personal functions.

Determinations as to need the for regular aid and attendance 
should include consideration of conditions such as:  
Inability of claimant to dress or undress herself or keep 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason the particular disability cannot be done 
without aid; inability of claimant to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
A veteran may be entitled to special monthly compensation by 
reason of being housebound if, in addition to having a 
single, service-connected disability rated 100 percent 
disabling without resort to unemployability, the veteran is 
permanently housebound by reason of service-connected 
disability or disabilities. The "housebound" requirement is 
met when the veteran is substantially confined as a direct 
result of service- connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the service-connected disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. § 
3.350(h)(3)(i) (1999).

The veteran asserts that as a result of his service connected 
disabilities to include his lumbar, cervical, and bilateral 
hip disorders, he is unable to care for himself, and that he 
requires the regular aid and attendance of another person.   

The record shows that the veteran has substantial physical 
disablement primarily the result of his service-connected 
lumbar stenosis, cervical spine, and bilateral hip 
replacement disorders.  These physical disabilities result in 
limitation of motion of the lumbar and cervical spine, and 
there is also resultant lower and upper extremity pathology.  
The veteran reportedly has used a wheelchair for locomotion 
in the past.  However, he apparently is able to ambulate with 
a cane and he can walk up to 1/2 block.  The veteran has 
decreased left grip strength and there are consistent reports 
of pain and weakness in his left upper extremity.  It has 
been reported that the veteran is unable to bathe, and dress 
and undress himself. The veteran is substantially unable to 
bend forward and his spouse reportedly aids him in bathing, 
dressing and undressing.  The veteran apparently is able to 
feed himself and to attend to the needs of nature on his own.  
While he may have some self-care abilities, as indicated 
previously the record shows that some regular aid is required 
to assist him.  Moreover, not one but two VA physicians have 
indicated that the veteran's service connected disabilities 
require the veteran to have assistance.  In fact one 
physician has reported that were it not for help the veteran 
would probably be in a nursing home.  

The provisions of 38 C.F.R. § 3.352 do not indicate or 
suggest that all criteria must be met for a favorable 
determination concerning the necessity of regular aid and 
attendance.  Further, the Board also notes that in this case 
there is absolutely no medical evidence to the contrary, and 
the Board may only consider independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Where all of the evidence is in favor of an 
allowance there is no plausible basis for denying the claimed 
benefit. James v. Brown, 7 Vet. App. 495, 497 (1995); Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  

Based on the foregoing and a preponderance of the evidence, 
the Board concludes that the veteran's service-connected 
disabilities preclude the performance of necessary daily 
functions without regular assistance of another person.  
Therefore, entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance is 
warranted.  

Additionally, with respect to entitlement to housebound 
benefits, it is pertinent to note that the veteran does not 
meet the initial requirements of 38 U.S.C.A. §  1114(s) and 
38 C.F.R. §  3.352(i), which indicate that for housebound 
benefits, a veteran must have a single service connected 
disability rated at 100 percent.  The veteran is not in 
receipt of a single service connected disability rated at 100 
percent.  In cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


Entitlement to special monthly compensation at the housebound 
rate is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

